Case 20-18488-MBK         Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59             Desc
                         Statement of Material Facts Page 1 of 15



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)
    GENOVA BURNS
    110 Allen Road, Suite 304
    Basking Ridge, NJ 07920
    (973) 230-2095
    Local Counsel for Bath Iron Works Corporation
    DANIEL M STOLZ, ESQ.
    DONALD W. CLARKE, ESQ.

    JENNER & BLOCK LLP
    353 N. Clark Street
    Chicago, IL 60654-3456
    (312) 222-9350
    Counsel for Bath Iron Works Corporation
    WADE A. THOMSON, ESQ.
    CATHERINE STEEGE, ESQ.
    MICHAEL A. DOORNWEERD, ESQ.

    In re:


    CONGOLEUM CORPORATION,1                                Chapter 11

                                    Debtor.                Case No. 20-18488 (MBK)
                                                           Judge: Hon. Michael B. Kaplan
    BATH IRON WORKS CORPORATION,

                                    Plaintiff,

    v.                                                     Adv. 20-01439 (MBK)

    CONGOLEUM CORPORATION,

                                    Defendant.

    BATH IRON WORKS CORPORATION’S STATEMENT OF UNCONTESTED FACTS




1
  The last four digits of the Debtor’s federal tax identification number are 8678. The Debtor’s
corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New Jersey 08619.
Case 20-18488-MBK            Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59               Desc
                            Statement of Material Facts Page 2 of 15



          Bath Iron Works Corporation’s (“BIW”) respectfully submits this Statement of Material

Uncontested Facts in Support of its Motion for Summary Judgment against Congoleum

Corporation (“Congoleum” or “Debtor”).2

          A. The Parties.

          1.     BIW is a corporation with its principal place of business at 700 Washington Street,

Bath, Maine 0453. Since its founding, BIW has built private, commercial, and military ships at a

shipyard located in Bath, Maine and has only ever operated in Bath, Maine.3

          2.     BIW has never (1) operated its ship-building business in Kearny, New Jersey or (2)

manufactured ships in Kearny, New Jersey.4

          3.     Congoleum is a corporation formed in the State of Delaware with a principal place

of business of 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, NJ 08619-0127.5




2
  Almost all of the documents that support the facts set forth herein are found on the Bankruptcy
Court’s docket (Case No. 03-51524) (“First Bankr. Dkt.”) or the District Court docket (Case No.
09-04371) (“Dist. Dkt.”) in Congoleum’s first bankruptcy case. BIW previously submitted the
cited filings and orders in three appendices attached to the Declaration of Daniel Stolz (Second
Bankr. Dkt. 501-1) and provided copies to the Court. References to documents found in Appendix
I (deposition transcripts) are “App. I, Ex. __”; references to Appendix II (public filings) are “App.
II, Ex. __”; and references to Appendix III (DVL Lawsuit (as defined in the Motion for Summary
Judgment) discovery) are “App. III, Ex. __.” Each of these references is followed by a citation to
the original docket entry for the document. References to materials found on the Bankruptcy Court
Docket in Congoleum’s currently pending bankruptcy case (Case No. 20-18488) are to “Second
Bankr. Dkt.” and to materials from the DVL Lawsuit (Case No. 17-04261) are to “DVL Lawsuit
Dkt.”
3
    Ferguson Decl., Second Bankr. Case No. 501-11, ¶¶3-5.
4
    Id. ¶5.
5
    Second Bankr. Dkt. No. 1.


                                                  2
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                Desc
                           Statement of Material Facts Page 3 of 15



           4.    In 1886, Congoleum established the U.S. headquarters of its business in Kearny,

New Jersey and operated its resilient flooring business, the Congoleum Flooring Business, in

Kearny, New Jersey.6

           5.    Congoleum’s chief financial officer during its first 2003 bankruptcy case, Howard

N. Feist, III, testified in Congoleum’s First Bankruptcy, that “Congoleum . . . traces its corporate

history back to the Nairn Linoleum Company which commenced operations in 1886.”7

           6.    Congoleum previously operated under the name Congoleum-Nairn Inc. before it

became Congoleum Corporation.8

           7.    Between 1968 and July, 1986, BIW was owned by the same corporate parent that

owned Congoleum. BIW and Congoleum were separate corporate entities throughout this time

period.9

           8.    Between 1968 and 1986, Congoleum conducted its flooring business in Kearny, NJ

and BIW conducted its shipbuilding business in Bath, Maine under separate corporations.10

           9.    BIW never conducted its business operations in Kearny, New Jersey.11

           10.   In 1986, the corporate parent sold its Congoleum business and sold BIW to different

buyers.12




6
 App. III., Ex. 12 (September 25, 2019 Congoleum Responses to BIW’s Second Requests for
Admission (“RFA”), Nos. 53 and 56); Second Bankr. Dkt. No. 18, ¶11 (O’Conner First Day
Declaration).
7
    App. II, Ex. 16 (Dist. Dkt. No. 7146-19, 2009 Feist Declaration, ¶2.)
8
    Second Bankr. Dkt. No. 18, ¶11 (O’Conner First Day Declaration).
9
    App. I, Ex. Nos. 3-5, 7-8 (Congoleum and BIW corporate history transactional documents).
10
     Id.
11
     Ferguson Decl., Second Bankr. Case No. 501-11, ¶¶3-5.
12
     App. I, Ex. Nos. 3-5, 7-8 (Congoleum and BIW corporate history transactional documents).


                                                  3
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                 Desc
                           Statement of Material Facts Page 4 of 15



          B. Congoleum’s First Bankruptcy Filing.

          11.    On December 31, 2003, Congoleum along with two affiliates, Congoleum Sales,

Inc. and Congoleum Fiscal, Inc., filed petitions for relief under chapter 11 of title 11 of the United

State Code in the United States Bankruptcy Court for the District of New Jersey. The cases were

jointly administered and captioned In re Congoleum Corporation, 03-51524 (KCF) (the “First

Bankruptcy Case”).13

          12.    To fund its plan of reorganization in the First Bankruptcy Case, Congoleum entered

into settlement agreements with a number of its insurance carriers pursuant to which the carriers

“bought back” their policies as to liabilities for the Congoleum flooring business in exchange for

cash contributions into a trust established under Congoleum’s plan.14

          13.    The policy “buybacks” completely released coverage for any and all claims against

the policies as to liabilities for the Congoleum flooring business, including environmental claims.15

          14.    One of those policy buyback settlements was with Century Indemnity Company,

individually and as successor to CCI Insurance Company, as successor to Insurance Company of

North America (“Century”) (the “Century Sale Agreement”).16

          15.    Century had issued excess/umbrella general liability insurance policies to

Congoleum and several additional named insured parties, including BIW, for bodily injury or




13
     First Bankr. Dkt. No. 1.
14
     App. I, Ex. 20 (Dist. Dkt. No. 625, 2010 Feist Declaration, ¶¶69-70, 72).
15
     Id. ¶72.
16
 App. II, Ex. 4 (First Bankr. Dkt. No. 4439, Century Sale Motion); App. II, Ex. 5 (First Bankr.
Dkt. No. 4439-2, Century Sale Agreement).


                                                   4
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                Desc
                           Statement of Material Facts Page 5 of 15



property damage liability, including as to asbestos and environmental claims, and including those

claims stemming from the operation of Congoleum’s Kearny, New Jersey property.17

          16.    On August 21, 2006, Congoleum filed a motion seeking an order authorizing and

approving the Century Sale Agreement (the “Century Sale Motion”).18

          17.    Under the Century Sale Agreement, Century agreed to pay $16,950,000 to a “Plan

Trust” to be established under a confirmed plan of reorganization for Congoleum.19

          18.    Because BIW (and other entities) were also named insureds under some of the

Century policies, the Century Sale Agreement required Congoleum to obtain two findings in any

order confirming a plan of reorganization for Congoleum: (1) that Congoleum had full authority

to negotiate and sell the Century policies as to Congoleum flooring business liabilities; and (2)

“Bath Iron Works Corp. [and certain other entities] have no responsibility for any of the liabilities

of the Congoleum Flooring Business.”20

          19.    Century also required that its buyback cover non-asbestos environmental claims.

          20.    Century submitted the Declaration of Maria Matteo Thompson in support of the

Century Sale Motion, which sought the approval of the Century Sale Agreement. Ms. Thompson,

who participated in the negotiation of the Century Sale Agreement on behalf of Century, testified

that that “[a]s a condition of the Settlement and Buyback Agreement, Century will pay the

Settlement and Buyback Amount only if it can have certainty that the Century Entities [defined as



17
  App. II, Ex. 4 (First Bankr. Dkt. No. 4439, Century Sale Motion); App. II, Ex. 5 (First Bankr.
Dkt. No. 4439-2, Century Sale Agreement); App. II, Ex. 3 (First Bankr. Dkt. No. 4446, Thompson
Declaration in support of Century Sale Agreement (“Thompson Declaration”), ¶10).
18
     App. II, Ex. 4 (First Bankr. Dkt. No. 4439, Century Sale Motion).
19
     Id. ¶15.
20
  App. II, Ex. 5 (First Bankr. Dkt. No. 4439-2, Century Sale Agreement, §II ¶D, §I ¶J(iv), §XI
¶¶H, I).


                                                  5
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                 Desc
                           Statement of Material Facts Page 6 of 15



Century, its predecessors and successors, and certain related parties] will be released fully from,

and have injunctive protection against, all Claims, including non–asbestos claims. . .”21

          21.    Congoleum also represented in the Century Sale Motion that Century had

conditioned its agreement to the Century Sale Agreement upon the Century Entities being

“released fully from, and hav[ing] injunctive protection against, all Claims, including non-asbestos

claims, that may be based on, or derive from, the Subject Policies.”22

          22.    When Congoleum presented it plan of reorganization for approval, its Chief

Financial Officer, Howard N. Feist III, testified that insurance carriers, like Century, that provided

coverage for non-asbestos claims along with coverage for asbestos claims insisted that their

settlement buy-backs include a release of all asbestos and non-asbestos claims.23




21
     App. II, Ex. 3 (First Bankr. Dkt. No. 4446, Thompson Declaration, ¶7 (emphasis in original)).
22
     App. II, Ex. 4 (First Bankr. Dkt. No. 4439, Century Sale Motion, ¶52 (emphasis in original)).
23
   App. II, Ex. 20 (Dist. Dkt. No. 625, 2010 Feist Declaration, ¶72). After the First Bankruptcy
Case, Mr. Feist testified about the negotiations that led to the Century Settlement. In both his
personal capacity and as Congoleum’s corporate representative, Mr. Feist testified that before
Congoleum filed its First Bankruptcy Case, it had filed a coverage action against Century and
others and that the Century Settlement resolved this dispute against Century. App. I, Ex. 24 (Feist
Dep. Tr. at 57:17-23; 60:17-61:1; 108:22-110:2); App. I, Ex., 22 (Congoleum 30(b)(6) (Feist) Dep.
Tr. at 14:23-15:12). He testified that Congoleum brought its “disputes for environmental liabilities
into the [insurance] coverage action,” including claims relating to the Passaic River, and that in
2006, Century and Congoleum corresponded regarding Congoleum’s “environmental exposure,”
and then “negotiated for [Congoleum’s] environmental rights to be extinguished.” App. I, Ex. 24
(Feist Dep. Tr. at 57:17-23; 60:17-61:1; 107:13-110:2). Mr. Feist testified further that Century
represented to the Bankruptcy Court that it would only agree to the Century Settlement if it had
certainty that Century would have “injunctive relief against all claims going forward, including for
environmental claims.” App. I, Ex., 22 (Congoleum 30(b)(6) (Feist) Dep. Tr. at 87:1-89:2).
Congoleum itself has also admitted that “the [insurance coverage action] addressed coverage
disputes related to alleged environmental claims (including claims concerning the Passaic River).”
App. III, Ex. 12 (Sept. 25, 2019 Congoleum Responses to BIW’s Second RFAs, No. 55). Mr.
Feist’s testimony and Congoleum’s privilege log also demonstrate that (a) during the coverage
action, Congoleum communicated with its attorneys about BIW, and (b) Congoleum and its
attorneys discussed Congoleum’s corporate history prior to Mr. Feist submitting his declaration in
support of the Century Settlement. App. I, Ex., 22 (Congoleum 30(b)(6) Dep. Tr. (Feist) 32:16-


                                                  6
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59               Desc
                           Statement of Material Facts Page 7 of 15



          23.     Congoleum agreed with Century to seek a finding in the First Bankruptcy Case

confirming that BIW had no responsibility for any liabilities of its resilient flooring business in

Kearny, New Jersey (the “Congoleum Flooring Business”), including at the site of Congoleum’s

former operations in Kearny, New Jersey.24

          24.     Congoleum represented and warranted in the Century Sale Agreement that “Bath

Iron Works Corp. ha[s] no responsibility for any of the liabilities of the Congoleum Flooring

Business.”25

          25.     In support of its representation in the Century Sale Agreement and to support the

requested finding, Congoleum offered into evidence the testimony of Mr. Feist, who testified under

oath that BIW had “no responsibility for any of the liabilities of the Congoleum Flooring Business”

as defined in the Century Sale Agreement.26

          26.     The Century Sale Agreement defined the phrase “Congoleum Flooring Business”

to mean “the business involved in the manufacture, sale, distribution, installation, formulation,

marketing, transport, handling or any other activity involving in any way flooring, vinyl sheeting


49:14); App. I, Ex. 24 (Feist Dep. Tr. at 101:15-131:16); Stolz Decl., Ex. A, Feist 30(b)(6) Dep.
Ex. 5 (Congoleum Privilege Log).
24
  App. II, Ex. 5 (First Bankr. Dkt. No. 4439-2, Century Settlement Agreement, §I.¶¶J,L, §II.¶D,
§XI ¶I).
25
     Id. at §XI ¶I.
26
   App. II, Ex. 6 (First Bankr. Dkt. No. 4439-3, 2006 Feist Declaration, ¶14(B)). After the First
Bankruptcy Case, in 2019, Mr. Feist testified in both his personal capacity and as Congoleum’s
corporate representative that his representation to the Bankruptcy Court that BIW was not
responsible for “any liabilities of the Congoleum Flooring Business” included the “environmental
liabilities” of the Congoleum Flooring Business. App. I, Ex. 22 (Congoleum 30(b)(6) (Feist) Dep.
Tr. at 152:2-13); App. I, Ex. 24 (Fiest Dep. Tr. at 57:17-23; 60:17-61:1; 108:22-110:2). Mr. Feist
also testified that his testimony in the First Bankruptcy Case was accurate. App. I, Ex. 24 (Feist
Dep. Tr. at 169:24-170:24); App. I, Ex. 22 (Congoleum 30(b)(6) (Feist) Dep. Tr. at 155:3-157:9).
And Congoleum itself has subsequently admitted that the representations Mr. Feist made in his
2006 Feist Declaration are true and accurate. App. III, Ex. 13 (October 10, 2019 Congoleum
Amended Responses to BIW’s RFAs, No. 6).


                                                  7
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                   Desc
                           Statement of Material Facts Page 8 of 15



flooring or floor tile products of any kind (including but not limited to, battleship linoleum,

resilient sheet vinyl flooring and tile flooring) as such activities may have been engaged in by one

or more of the Congoleum Entities; provided, however, that Congoleum Flooring Business does

not include carpets within its definition or the definition of flooring and does not include the

shipbuilding operations of Bath Iron Works Corp., or of Bath Industries, Inc., if any, (it being

understood that such operations exclude the products of the Congoleum Flooring Business). Solely

for informational purposes and to assist the parties, but not to restrict or limit the definition of the

term ‘Congoleum Flooring Business,’ the Debtors represent that the above defined business was

headquartered continuously in Kearny, New Jersey, from before 1965 to 1987 and none of the

Congoleum Entities conducted a Congoleum Flooring Business from a headquarters other than in

Kearny, New Jersey during this time.”27

          27.       Congoleum represented to the bankruptcy court through Mr. Feist’s testimony

that “Congoleum is the successor in interest to the entity Congoleum-Nairn Inc. named in Policies

XBC-1838 and XBC- 40971” as well as other entities named in other Century policies, and that

“with respect the Congoleum Flooring Business, [Congoleum] is the sole successor in all respects

with regard to coverage, and that [Congoleum] . . . owns the rights to coverage under the [Century

Policies] identified on Exhibit C to the Settlement and Buyback Agreement as may ever have been

held by such entities with and in all respects to the Congoleum Flooring Business.”28

          28.       Mr. Feist also testified that “[t]he flooring operations of the Congoleum Entities

[defined to include Congoleum-Nairn] to which they succeeded, including the manufacture, sale,

distribution, installation, formulation, marketing, transport, handling or any other activity



27
     App. II, Ex. 5 (First Bankr. Dkt. No. 4439-2, Century Settlement Agreement, §I ¶L).
28
     App. II, Ex. 6 (First Bankr. Dkt. No. 4439-3, 2006 Feist Declaration, ¶14(A)).


                                                   8
Case 20-18488-MBK            Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                     Desc
                            Statement of Material Facts Page 9 of 15



involving in any flooring, vinyl sheeting flooring or floor tile products of any kind were

headquartered in Kearney [sic], New Jersey, continuously from before 1965 to 1987.”29

          29.     Congoleum published notice of the hearing on the motion to approve the Century

Sale Agreement in the national and international editions of USA Today on August 24, 2006 and

August 28, 2006.30

          30.     Congoleum also provided mail/e-mail notice of the hearing on the motion to the

Master Service List.31

          31.     When it approved the Century Sale Agreement (the “Century Sale Approval

Order”), the Bankruptcy Court found that adequate notice of the Motion and of the hearing on the

Motion was given by mailing, or emailing in the case of the Master E-Mail service list, and by

publication, and that “such publication notice, together with the notices described in the preceding

paragraph, are adequate and reasonable under the circumstances and no other or further notice is

required or need be sent.”32

          32.     Certain excess insurance carriers objected to the Century Sale Motion, in part,

based on the concern that an additional named insured, like BIW, could one day be faced with

liability and demand coverage under their policies because of the inability to obtain coverage under




29
   Id. ¶14(C) (emphasis added). Mr. Feist subsequently testified that “Congoleum is the successor
to Congoleum Nairn, Inc.” App. I, Ex., 22 (Congoleum 30(b)(6) Dep. Tr. (Feist) at 19:13-20:8).
30
     App. II, Ex. 9 (First Bankr. Dkt. No. 4521, Publication Verification).
31
     App. II, Exs. 2, 11, 12 (First Bankr. Dkt. Nos. 1940, 4469, 4544 (certificates of service)).
32
     App. II, Ex. 14 (First Bankr. Dkt. 4572, Century Sale Approval Order, at 3).


                                                    9
Case 20-18488-MBK              Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                Desc
                              Statement of Material Facts Page 10 of 15



the primary policies that Century sought to buy back as to Congoleum Flooring Business liabilities

in the Century Sale Agreement.33

       33.           At the September 11, 2006 hearing before the bankruptcy court (the “Century Sale

Hearing”), Congoleum’s attorneys argued in response that Congoleum was the only successor to

the liabilities related to Congoleum’s Flooring Business, including non-asbestos claims such as

environmental claims.

       34.           Specifically, Congoleum’s attorneys argued:

             After a great deal of due diligence there is no question in my client’s mind
             that we are the successor, the company that is now called Congoleum is the
             successor to all of the flooring businesses that had been run by
             predecessors. We’ve given that representation to Century in this agreement,
             and we’ve told other people, anybody who could have been a predecessor, “If
             you think we’re wrong come in here and object.

             [...]

             So Your Honor, what’s being sought . . . is a sale of the, of nonasbestos
             coverages, as well as asbestos coverages here for flooring business claims.

             [...]

             It’s very clear that insurance policies, not just the asbestos parts of them, but
             all of the insurance policies are property of the estate and as such can be sold
             if you comply with 363.34

       35.            On September 20, 2006, the bankruptcy court entered an order approving the

Century Sale Agreement and authorizing the sale of the Century policies pursuant to 11 U.S.C.




33
  App. II, Exs. 7, 8, 10, 13 (First Bankr. Dkt. No. 4515, ¶¶11-16; First Bankr. Dkt. No. 4517, ¶12;
First Bankr. Dkt. No. 4531, ¶¶1-4; First Bankr. Dkt. No. 4568, Century Sale Hearing Tr. at 27:12-
23; 30:1-31:21; 41:8-42:24; 45:13-22; 52:1-3).
34
  App. II, Ex. 13 (First Bankr. Dkt. No. 4568, Century Sale Hearing Tr. at 51:3-52:14 (emphasis
added)).


                                                    10
Case 20-18488-MBK            Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59              Desc
                            Statement of Material Facts Page 11 of 15



§363, conditioned upon confirmation of a plan of reorganization incorporating all of the conditions

of the Century Sale Agreement.35

          36.     The Order approving the Century Sale Agreement is a final order and no longer

subject to appeal.36

          37.     The order approving the Century Sale Agreement stated that the order and

settlement agreement were deemed part of any plan for Congoleum and incorporated by reference

as if set forth in full: “This Order and Settlement and Buyback Agreement will be deemed part of

any plan of reorganization for the Debtors and shall be incorporated by reference as if set forth in

full. No part of any plan offered by the Debtors shall be interpreted in a manner inconsistent with

this Order and Settlement and Buyback Agreement.”37

          38.     On June 7, 2010, the United States District Court for the District of New Jersey

entered an “Order Confirming Fourth Amended Plan Of Reorganization Under Chapter 11 Of The

Bankruptcy Code Of The Debtors, The Official Asbestos Claimants’ Committee, The Official

Committee Of Bondholders For Congoleum Corporation, Et Al., And The Futures Representative

Dated As Of March 11, 2010 (As Modified)” (the “2010 Confirmation Order”) in the First

Bankruptcy Case.38

          39.     Congoleum provided notice of the hearing on its Plan which the District Court

found was “good and sufficient.”39




35
  App. II, Ex. 14 (First Bankr. Dkt. No. 4572, Century Sale Approval Order); see also App. II,
Ex. 13 (First Bankr. Dkt. No. 4568, Century Sale Hearing Tr. at 61:23-67:24).
36
     See generally First. Bankr. Dkt.
37
     App. II, Ex. 14 (Dist. Dkt. 4572, Century Sale Approval Order, ¶12).
38
     App. II, Ex. 21 (Dist. Dkt. No. 664, 2010 Confirmation Order).
39
     Id. at 5; see also id. at 3; App. II, Ex. 19 (First Bankr. Dkt. No. 8023).


                                                    11
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                 Desc
                           Statement of Material Facts Page 12 of 15



           40.    The District Court acting as the bankruptcy court in the First Bankruptcy Case,

found in paragraph 104 of the 2010 Confirmation Order:

           In support of the Century [Sale Agreement] and the Century [Sale] Approval Order,
           the Court finds that the following Century Additional named Insureds have no
           responsibility for any of the liabilities of the Congoleum Flooring Business (as
           defined in the Century Settlement): . . . Bath Iron Works Corp.40

           41.    The basis for the finding contained in paragraph 104 of the 2010 Confirmation

Order was Mr. Feist’s Declaration filed in support of the Century Sale Agreement and the

bankruptcy court’s Order approving the Century Sale Agreement.41

           42.    The District Court’s finding of fact that BIW was not responsible for any the

liabilities of the Congoleum Flooring Business (as defined in the Century Sale Agreement) was

necessary to confirm Congoleum’s Fourth Amended Plan Of Reorganization Under Chapter 11

Of The Bankruptcy Code Of The Debtors, The Official Asbestos Claimants’ Committee, The

Official Committee Of Bondholders For Congoleum Corporation, et al., And The Futures

Representative Dated As Of March 11, 2010 (the “Plan”) because the Plan was dependent upon

the Century Sale Agreement which in turn was dependent upon this finding.42

           43.    Paragraph 10.1 of the Plan – entitled Conditions to Confirmation – provided that

“Confirmation of the Plan shall not occur unless . . . [a]fter confirmation, each of the Asbestos

Insurance Settlement Agreement” of which Century was one, were in place and binding.43




40
     Id., Findings ¶104 (emphasis added).
41
  App. II, Ex. 6 (First Bankr. Dkt. No. 4439-3, 2006 Feist Declaration); App. II, Ex. 14 (First
Bankr. Dkt. No. 4572, Century Sale Approval Order, ¶12).
42
  App. II, Ex. 21 (Dist. Dkt. No. 664, 2010 Confirmation Order, at Ex. A, the Plan, at Art. X,
¶10.1(a)(xix), ¶10.1(b), ¶10.2).
43
     Id.


                                                  12
Case 20-18488-MBK           Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                     Desc
                           Statement of Material Facts Page 13 of 15



          44.     Mr. Feist testified in a sworn declaration that he filed in support of the Plan that the

insurance settlement agreements, including the Century Sale Agreement, “have been critical to the

success of this reorganization” and that, without the settlements, Congoleum would not have been

able to reorganize.44

          45.     Moreover, in its Disclosure Statement, Congoleum told its creditors that the means

for execution of the Plan was funding from the various insurance settlement agreements, including

the approximately $16.9 million payment that Century would make pursuant to the Century Sale

Agreement and that the Plan was conditioned upon these insurance settlement agreements,

including the Century Sale Agreement.45

          46.     The 2010 Confirmation Order stated that it controlled over any conflicting

provisions in the Plan, stating: “If there is any direct conflict between the terms of the Plan or any

exhibit thereto and the terms of this Confirmation Order, the terms of this Confirmation Order

shall control.”46

          47.     When the District Court intended to make the 2010 Confirmation Order subject to

the Plan, it made that clear by stating as such.47

          48.     Paragraph 104 does not cross reference any provision of the Plan; it only cross

references the Century Sale Agreement.48

          49.     The finding contained in paragraph 104 allowed Congoleum: (i) to release BIW’s

interests in the bought back insurance coverage for the Congoleum Flooring Business (as defined


44
     App. II, Ex. 20 (Dist. Dkt. No. 625, 2010 Feist Declaration, ¶73).
45
     App. II, Ex. 18 (Dist. Dkt. 435-1, Disclosure Schedule, at §5.10; §6.4 (2)(G)).
46
     App. II, Ex. 21 (Dist. Dkt. No. 664, 2010 Confirmation Order, Ordering ¶1).
47
     See id., Ordering ¶¶15, 27, 37, 53, 54, 55, 59.
48
     Id., Findings ¶104.


                                                     13
Case 20-18488-MBK            Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                Desc
                            Statement of Material Facts Page 14 of 15



in the Century Sale Agreement) as an additional named insured on the Century insurance policies

(and on other of the Century insurance policies in which it was not a named insured but would

have had rights if it had been a successor to any of the liabilities of the Congoleum Flooring

Business); and (ii) to obtain nearly $17 million from Century to help fund its plan of

reorganization.49

           50.    BIW did not object to such a sale in reliance upon the protection of a finding that

would confirm that BIW had no responsibilities for the Congoleum Flooring Business liabilities

covered by those policies, a finding consistent with the fact that BIW had never owned or operated

the Congoleum Flooring Business or the Kearny, New Jersey property.50

           51.    On July 2, 2011, the transactions contemplated in Congoleum’s Plan were

consummated and the Plan because effective.51

           52.    As a result, Congoleum emerged from bankruptcy and was able to discharge over

$300 million in asbestos liabilities using, in part, the $16,950,000 it obtained from Century to fund

its Plan, along with hundreds of millions it netted from similar settlement with other insurers.52




49
     Id.
50
     Declaration of Ferguson, Second Bankr. Dkt. No 501-11, ¶¶8-13.
51
     App. II, Ex. 22 (Dist. Dkt. 703, Notice of Effective Date).
52
  App. II, Ex. 21 (Dist. Dkt. No. 664, 2010 Confirmation Order, Findings ¶29(iv); ¶¶46-47, ¶¶103-
04).


                                                    14
Case 20-18488-MBK        Doc 660-3 Filed 01/28/21 Entered 01/28/21 10:54:59                   Desc
                        Statement of Material Facts Page 15 of 15



       53.     Also as a result of the Plan becoming effective, BIW lost its interests in the Century

insurance policies, and many other historical liability insurance policies, as to coverage for the

Congoleum Flooring Business.53

Dated: January 28, 2021                               Respectfully submitted,


                                                      /s/ Daniel M. Stolz
                                                      Daniel M. Stolz
                                                      GENOVA BURNS
                                                      110 Allen Road, Suite 304
                                                      Basking Ridge, NJ 07920
                                                      (973) 230-2095

                                                      Wade A. Thomson (pro hac vice)
                                                      Catherine L. Steege (pro hac vice)
                                                      Michael A. Doornweerd (pro hac vice)
                                                      JENNER & BLOCK LLP
                                                      353 N. Clark Street
                                                      Chicago, IL 60654
                                                      (312) 222-9350

                                                      Attorneys for Plaintiff
                                                      Bath Iron Works Corporation




53
   See Ferguson Decl., Second Bankr. Dkt. No. 501-11, ¶¶8-13. Mr. Ferguson provided this same
testimony in a deposition at which Congoleum was present and examined Mr. Ferguson. App. I,
Ex. 34, BIW 30(b)(6) Dep. Tr. (Ferguson) at 76:5-80:7). See also Stolz Decl., Ex. B, December
21, 2018 letter from Brandywine Group on behalf of Century Indemnity Company to Mr. Ferguson
at BIW denying BIW insurance coverage under policies Congoleum sold back during the First
Congoleum Bankruptcy Proceeding as a part of the Century Sale Agreement.


                                                15
